COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-16-00044-CV
Style:                   TMX Finance Holdings, Inc. v. Wellshire Financial Services, LLC,
                         d/b/a LoanStar Title Loans, d/b/a MoneyMax Title Loans, and d/b/a
                         LoanMax; Meadowwood Financial Services, LLC d/b/a LoanStar Title
                         Loans, and d/b/a MoneyMax Title Loans; and Integrity Texas Funding,
                         LP
Date motion filed*:      January 22, 2016
Type of motion:          Unopposed Motion to Extend Time to File Notice of Appeal
Party filing motion:     Appellant
Document to be filed:    N/A

Is appeal accelerated?        Yes (interlocutory appeal).

If motion to extend time:
       Original due date:                  January 13, 2016 (Notice of appeal deadline)
       Number of extensions granted:           0         Current Due Date: January 13, 2016
       Date Requested:                     January 14, 2016

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s motion to extend the time to file its notice of appeal is granted because
       the notice was filed within the 15-day grace period and the motion provides a
       reasonable explanation of the 1-day delay. See TEX. R. APP. P. 10.5(b), 26.1(b), 26.3;
       Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: February 4, 2016



November 7, 2008 Revision